Exhibit 6.2 December 23, 2013 Kevin Stone, MD The Stone Clinic 3727 Buchanan San Francisco CA 94123 Dear Dr. Stone: In connection with your service and a prior Convertible Promissory Note investment in CrossCart, Inc., a California corporation (“CrossCart”), you were issued common stock options and warrants to purchase Series C Preferred Stock of Aperion Biologics, Inc. (as successor in interest to CrossCart) with the following specifications: Warrant Issue Date # of Series C Shares Exercise Price / Share Warrant Expiration Date 7/25/2007 7/25/2012 8/14/2007 6,250 8/14/2012 Option Issue Date # of Common Stock Shares Exercise Price / Share Option Expiration Date 2/11/2003 2/11/2013 Please let this letter serve as an acknowledgment of our discussion and agreement that the expiration dates of the aforementioned common stock options and warrants will be extended five (5) years as follows: Warrant Issue Date # of Series C Shares Exercise Price / Share Modified Warrant Expiration Date 7/25/2007 10,625 7/25/2017 8/14/2007 6,250 8/14/2017 Option Issue Date # of Common Stock Shares Exercise Price / Share Modified Option Expiration Date 2/11/2003 2/11/2018 If the foregoing meets with your approval, please sign below to acknowledge your acceptance and approval of this change. Please keep a copy of this correspondence as evidence of the modification. Best regards, Accepted and agreed: Daniel R. Lee Kevin R. Stone, MD CEO
